Citation Nr: 9902474	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98 - 04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971, including service in the Republic of Vietnam from July 
1970 to February 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of February 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The veterans claims folder is not properly organized and is 
not ready for appellate review.  Documents are filed out of 
chronological sequence, and are loose in the claims folder.  
Further, the claims folder is overfilled, and requires 
division into two claims folders.  That situation must be 
rectified prior to returning the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  A Board decision of October 1985 denied entitlement to 
service connection for PTSD; that decision constitutes a 
final appellate determination with respect to that issue.  

2.  A Board decision of June 1990 denied entitlement to 
service connection for PTSD; that decision was not appealed, 
and became final after one year.  

3.  RO rating decisions of October 1990 and December 1993 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for PTSD; those decisions were not appealed and 
became final after one year. 

4.  In February 1998, the veteran undertook to reopen his 
claim for service connection for PTSD by submitting 
additional evidence.

5.  The evidence submitted since the RO decision of December 
1993 contains evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been submitted and the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that a Board decision of October 1985 denied 
entitlement to service connection for PTSD and that such 
constituted a final appellate determination with respect to 
that issue.  Thereafter, a Board decision of June 1990 denied 
entitlement to service connection for PTSD.  That decision 
was not appealed to the United States Court of Veterans 
Appeals (Court), and it became final after one year.  

The record further shows that RO rating decisions of October 
1990 and December 1993 determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for PTSD.  The veteran 
failed to initiate an appeal and those decisions became final 
after one year.

In February 1998, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence.  A rating decision of February 1998 determined that 
the additional evidence submitted since the unappealed rating 
decision of December 1993 was not both new and material to 
the issue of service connection for PTSD, giving rise to this 
appeal.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for PTSD because it did not 
take into account or properly weigh the medical and other 
evidence of record.  It is contended that he has submitted 
new and material evidence to reopen his claim for service 
connection for PTSD, including a statement from a former 
service comrade, a letter from a psychiatrist at a community 
counseling center, a report of evaluation from a social 
worker at a Vet Center, and a report of VA psychiatric 
examination conducted in May 1998.  It is further contended 
that he sustained psychic trauma as a result of abuse while 
in Marine Corps recruit training at Parris Island, the death 
of an acquaintance in Vietnam, and the breaking of his 
engagement to his fiancée` while in service.  It is contended 
that the termination of his engagement was the most traumatic 
experience of his life.

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  Evans v. 
Brown,  9 Vet. App. 273, 285 (1996).   In this case, the last 
final disallowance of the veterans claim for service 
connection for PTSD is the rating decision of December 1993.  
Governing law and regulations provide that the claim will be 
reopened if new and material evidence has been submitted.  
38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a) (1998).  Thus, the 
evidence received since the December 1993 rating decision 
must be analyzed to determine whether it is sufficiently new 
and material to warrant reopening of the claim for service 
connection for PTSD.

The Boards review of the evidence contained in the record 
prior to the rating decision of December 1993 includes the 
veterans DD Form 214MC; his complete service medical 
records; his original claim for VA disability pension 
benefits (VA Form 21-526) for schizophrenia, received in 
October 1976; his complete service personnel and 
administrative records; a letter from Edward M. Perkinson, 
MA, a personal counselor, dated in May 1977; private 
treatment records from William J. Brown, MD, dated from 
September 1967 to October 1978; reports of VA psychiatric 
examinations conducted in December 1976, in March 1979, and 
in February 1980; medical records of the veteran from the 
Social Security Administration (SSA); a letter from F.E. 
Fournier, a private psychiatrist, dated in October 1976; 
letters from Robert W. Alcorn, MD, and R. K. Grewel, MD, 
private psychiatrists, dated in December 1976; a copy of the 
veterans Navy Achievement Medal certificate; a May 1984 
letter from William J. Brown, MD; VA outpatient clinic 
records dated from December 1976 to February 1991; 
transcripts of personal hearings held in October 1979, in 
September 1984, and in November 1989; a VA hospital summary 
dated in August 1978; letters from the Mental Health Clinic 
of Ashtabula County, dated in October 1976, in January 1979, 
in June 1979, in March 1985, and in July 1988; a letter from 
the Community Counseling Center of Ashtabula County (formerly 
the Mental Health Clinic of Ashtabula County), dated in 
September 1990; copies of the veterans elementary and high 
school records, dated from June 1950 to April 1966; a copy of 
the veterans college transcript; another application for VA 
disability compensation benefits for psychiatric disability 
(VA Form 21-526), including PTSD, received at the RO in 
August 1988; a November 1988 stressor development letter from 
the RO; and letters from the veteran received at the RO in 
September 1984, December 1984, April 1985, September 1990, 
and November 1993.  

The above-described evidence shows that the veterans 
elementary and high school records, dated from June 1950 to 
April 1966, show no evidence of a psychiatric disability.  
His service medical records appear complete and 
comprehensive, and those records are silent for complaint, 
treatment, findings or diagnosis of a psychiatric disability 
during his period of active service or on service separation 
examination, when his psychiatric status was normal.  His DD 
Form 214MC shows that his military occupational specialty 
(MOS) was Administration Man (Personnel Clerk) in a Marine 
Corps company; that he received no awards or decorations for 
valor; and that he did not receive the Purple Heart Medal.

The veterans service personnel and administrative records 
show that he served in the Republic of Vietnam from July 1970 
to February 1971 as an Administration Man, and that he 
received the National Defense Medal, the Vietnam Service 
Medal, the Vietnam Service Medal with 60 device, and that the 
veteran was authorized to wear the Combat Action Ribbon.  VA 
Manual M21-1, Part VI, Subchapter XII, Section 11.38, 
paragraph (b)(1) provides that any evidence available from 
the service department indicating that the veteran served in 
the area in which a stressful event is alleged to have 
occurred and any evidence supporting the description of the 
event are to be made part of the record.  Corroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources (See Doran v. Brown,  
6 Vet. App. 283 (1994)).  If the claimed stressor is related 
to combat, in the absence of information to the contrary, 
receipt of any of the following individual decorations will 
be considered evidence of participation in a stressful 
episode: . . .Combat Action Ribbon (emphasis added).  

While the service personnel and administrative records show 
that the veteran participated in an operation against the 
enemy on one occasion on July 26, 1970, the veteran testified 
at a personal hearing held at the RO in November 1989 that 
while in Vietnam, he never took part in search-and-destroy 
missions; that he carried but never loaded his weapon; that 
he went on a nighttime patrol with the company during 
which they went through the wire and down the beach to 
another compound, sat there all night, and called in from the 
different places they were supposed to be; and that he was 
otherwise always inside the wire at battalion headquarters 
filling out papers.  

The veterans Navy Achievement Medal, undated, was awarded 
for superior professional achievement while serving with 
Company E, Second Battalion, First Marines, First Marine 
Division, in connection with combat operations against the 
enemy in the Republic of Vietnam from February 1970 [sic] to 
February 1971.  The award certificate cited the veterans 
exemplary performance of his duties as an Administration 
Man in maintaining and auditing the Service Record Books of 
his unit in an accurate and orderly manner during a period of 
vast personnel turnover, and in handling the pay rosters for 
the Combined Unit Pacification Program to assure the proper 
pay records. 

It appears from the record that the veteran never served in 
combat against the enemy, and he has offered both written 
statements and his sworn testimony to that effect.  While a 
combat veterans lay testimony alone may establish an 
inservice stressor for purposes of service-connecting PTSD, a 
noncombat veterans testimony alone does not qualify as 
credible supporting evidence of the occurrence of an 
inservice stressor as required by  38 C.F.R. § 3.304(f) 
(1998).  After-the-fact psychiatric analyses which infer a 
traumatic event are likewise insufficient in this regard.  
Moreau v. Brown,  9 Vet. App. 389 (1996).

The veterans original claim for VA disability pension 
benefits for chronic schizophrenia, received in October 1976, 
made no mention of inservice treatment for a psychiatric 
disability.  Private treatment records dated from Walter J. 
Brown, MD, dated from September 1967 to October 1978, show no 
treatment for a psychiatric disability.  An entry dated in 
March 1969 shows that the veteran did not feel like doing 
anything, that he had rambling speech, and that he was a 
hypochondriac, while an entry dated in March 1974 shows that 
the veteran was under neuropsychiatric therapy at a mental 
health clinic.  A May 1977 letter from Edward M. Perkinson, 
MA, reported personal counseling of the veteran for four 
months in 1975, but offered no diagnosis.  Reports of VA 
psychiatric examinations, conducted in December 1976, in 
March 1979, and in February 1980, show diagnoses of schizoid 
personality and schizophrenia, chronic undifferentiated type.  
The March 1979 VA examination report cited the veterans 
statement that he had his first mental problem in 1974, about 
three years after his discharge from service, while the 
February 1980 report contained an observation that this 
loner is bound to have [had] a schizophrenic personality even 
while he was in the Marine Corps.  

Copies of the veterans college transcript showed that he 
entered Kent State College on a full-time basis in the Spring 
semester of 1971, immediately after service separation, 
continued in school through the Fall semester of 1973, 
resumed full-time attendance in the Winter semester of 1975 
and continued through the Spring semester 1977, when he 
graduated.  

Medical records obtained from the SSA included a copy of the 
above-cited May 1977 letter from Edward M. Perkinson, as well 
as a letter from F.E. Fournier, a private psychiatrist, dated 
in October 1976; and letters from Robert W. Alcorn, MD, and 
R. K. Grewel, MD, private psychiatrists, dated in December 
1976, all of which showed diagnoses of schizophrenia, chronic 
undifferentiated type.  The VA hospital summary dated in 
August 1978 shows that the veteran was admitted with 
omplaints of depression, and of having his thoughts 
borrowed by television personalities, but left against 
medical advice after three days.  The diagnosis was latent 
schizophrenia.  The May 1984 letter from William J. Brown, 
MD, states that he would be unable to assist the veteran in 
his claim as only two visits indicated the possibility of 
psychiatric illness, for which he recommended that the 
veteran see a local psychiatrist.  He further indicated that 
in March 1969, he wondered about the veterans mental health, 
but did not see him again until March 1973 for unrelated 
minor complaints.  He added that the veteran came in for a 
rehabilitation examination in March 1974, when he was already 
being seen at the Ashtabula Mental Health Agency, and that it 
is impossible for him to state whether or not the veterans 
illness is or was in any way connected with stress.

A letter from the SSA, dated in May 1980, showed that the 
veteran received SSA disability benefits from June to 
September 1978.  A request for redetermination was denied.  
In June 1979, he began receiving Supplemental Security Income 
(SSI) benefits.  In December 1980, his SSA disability 
benefits were restored.

VA outpatient clinic records dated from December 1976 to 
February 1991 show that the veteran was seen for dental care, 
for left shoulder complaints, for schizophrenia, and for 
medication refills.  The transcript of a personal hearing 
held in October 1979 shows that the veteran testified that he 
served as a records clerk while in Vietnam; that he did not 
get too close to anyone there; and that 10 or 15 of the 
individuals whose records he handled were subsequently 
killed.  He further related that he used alcohol, marijuana, 
speed and cocaine between 1971 and 1974; that he currently 
experiences auditory and visual hallucinations; that he 
believed that he was Jesus Christ; and that he currently took 
Stelazine, Cogentin, and Valium.  A clinical social worker 
from the Mental Health Clinic of Ashtabula County testified 
that the veteran was seen at that facility in April 1974, and 
that he was in a schizophrenic process and disintegrating 
rapidly.  A psychologist testified that she had worked as an 
intern at the same facility from September 1978 to June 1979; 
that she had seen the veteran in individual therapy; and that 
she subsequently wrote a report diagnosing the veteran with 
schizophrenia, chronic undifferentiated type.  A transcript 
of the testimony is of record. 

At the personal hearing held in September 1984, the veteran 
testified that he was a service records book clerk while in 
Vietnam; that he was never in a firefight like other 
servicemen, but was shot at once; that an individual he 
had known [[redacted]], who he described as a good friend, 
was killed after receiving a Dear John letter, but the 
veteran declined to go identify him; that he does not 
remember [redacted]s first name; that he had several crying 
spells in Okinawa and in Vietnam; that he was never seen for 
psychiatric problems while in service; that he occasionally 
has dreams about Vietnam that have no connection with actual 
events; that he has had dreams of being in World War II and 
of being chased by Orientals; that he believes that more 
weight should be attached to the letter from Dr. Brown saying 
that he wondered about the veterans mental health in 1969; 
that his initial psychiatric treatment took place in 1974; 
that the psychiatrist at the county mental health center told 
him that he had chronic undifferentiated schizophrenia but 
when he talked to him a little bit about Vietnam, the doctor 
told him he had PTSD; that he had to prepare the records for 
all members of his unit, including those killed or injured, 
and that most injuries were from booby traps; that an 
individual in his unit whose name he does not remember was 
killed by a booby trap; and that he regarded his depression, 
anxiety and suicidal thoughts as symptoms of PTSD.  A 
transcript of the testimony is of record. 

In a September 1984 letter, the veteran stated that he was 
the company clerk and alleged stressors which involved the 
death of a fellow serviceman [[redacted]], going out on a 
perimeter patrol, going out as a shotgun rider on trucks 
and on resupply helicopters, seeing a truck that had hit a 
mine, and riding in a truck that collided with a three-
wheeled civilian vehicle.  A December 1984 letter from the 
veteran reported what he described as a fairly typical 
dream:  First there was an accident in [Viet]nam; then I 
was in a mess hall and a general came in; we talked; he 
cried; then the general and I went to his garage and did body 
work on his car; then we tried to think of a way to get 
through a rice paddy without getting anyone killed; then the 
VC attacked with planes [and] I sat at a video machine and 
blew them up.  The veteran further stated that he usually 
didnt remember too much about his dreams.  

In an April 1985 letter, the veteran stated that Even 
though I had no combat experience, I think it only fair for 
you to recognize that I was the records clerk for a combat 
company.  

At a personal hearing held in November 1989, the veteran 
testified that while in Vietnam, he never saw anyone killed 
or injured; that he never killed anyone; that he saw a blown-
up truck, but no casualties; that he was never shot at; that 
he was never the target of incoming fire; that he never took 
part in search and destroy missions; that he had never 
experienced flashbacks; that he carried but never loaded his 
weapon; that he was never treated for a psychiatric 
disability prior to April 1974; that he had crying spells in 
Okinawa and one in Vietnam; that he currently takes 
Thorazine, Stelazine, Valium, and Amitriptyline; that while 
in Vietnam, he had a friend that came to the rear once in a 
while who got a Dear John letter and was subsequently 
killed three days after Christmas; and that this event is the 
only event in Vietnam that depresses him.  The veteran 
further testified that the only life-threatening event that 
happened to him in Vietnam was a traffic accident in which a 
truck in which he was a passenger hit a small, three-wheeled 
civilian vehicle; that an old man was injured, but his 
granddaughter was okay (the veteran was not injured); that he 
has had only one nightmare, which had nothing to do with 
Vietnam; that he went on a nighttime patrol with the 
company during which they went through the wire to another 
compound down the beach, sat there all night, and called in 
from the different places they were supposed to be; that his 
Commanding Officer was very angry that the veteran had gone 
along because he was not in a combat rate; that he was 
otherwise always inside the wire at battalion headquarters 
filling out papers; and that he feels guilty about not doing 
more.  A transcript of the testimony is of record. 

The letters from the Mental Health Clinic of Ashtabula 
County, dated in October 1976, in January 1979, and in June 
1979 show that the veteran was uniformly and consistently 
diagnosed with schizophrenia, chronic undifferentiated type, 
or schizophrenia, paranoid type, while a letter from that 
facility dated in July 1984 offered a diagnoses of 
schizophrenia, paranoid type, complicated by PTSD.  Other 
letters from that facility dated in March 1985 and in July 
1988 referred to a history of schizophrenia, chronic 
undifferentiated type, with symptoms of PTSD, with symptoms 
of florid psychosis, delusions, hallucinations, 
hypersensitivity, social isolation, and paranoia in his 
personal interactions.  It is noted that the cited letters 
from the Mental Health Clinic of Ashtabula County, dated in 
October 1976 and in January 1979 were from psychiatrists, 
cited no stressors, and offered no findings or diagnosis of 
PTSD.  The June 1979 letter from the Director of Social 
Services at that facility to the veterans Congressman cited 
his treatment at that facility, his suicide attempt with 
aspirin and Valium in May 1979 after being denied Social 
Security disability benefits, his current diagnosis of 
schizophrenia, and supported the veterans application for 
Social Security benefits.  The letters from that facility 
dated in July 1984 and in July 1988, both from psychiatrists, 
offered diagnoses of schizophrenia complicated by PTSD.  The 
July 1984 letter stated that the veteran was in Vietnam, has 
recurrent recollections of the deaths of his friends, has 
recurrent dreams of violence, sleeps with a gun under his 
pillow, is hypersensitive, has exaggerated startle responses, 
survivor guilt, memory impairment, a marked loss of affect, 
and an intensification of symptoms that resemble the 
traumatic events.  

The letter dated in March 1985, written to the veterans 
service organization representative by the Director of Social 
Services at the Mental Health Clinic of Ashtabula County, 
cited the veterans Vietnam service, asserted that the 
veteran experienced severe emotional distress in service and 
sought psychiatric counseling; that he was disoriented and 
confused when he returned to civilian life; that on his 
original contact with that facility he was diagnosed as 
having schizophrenia, chronic undifferentiated type; that the 
examining psychiatrist, Dr. Fournier, thought that the 
veteran had this condition for some length of time, even 
prior to his discharge from the Marine Corps; that the 
veteran wanted to go into combat but was refused; that he 
established a solid relationship with a man [[redacted]] who 
was killed; that the veteran has intense guilt feelings that 
he might have prevented the death if he had only talked to 
the decedent; that he volunteered to go out on patrols; that 
he was involved in an accident in which his jeep ran into a 
civilian and the civilian was killed; that another serviceman 
with whom the veteran established a relationship was killed 
and the veteran processed his papers; that he thereafter 
refused to talk to anyone and began to have frequent crying 
spells; that about six months after returning home, he began 
to have feel scared and insecure about not having a loaded 
gun with him; that he bought a number of guns and now has 
them in his home, in his car, and cannot go to sleep at night 
unless he has a loaded gun under his pillow; that sudden 
noises make him think that bombs are falling, he is being 
shot at, or that he hears a machine gun firing at him; that 
he does not sleep much at night because of fear of nightmares 
about war and violence; that his Vietnam experiences seep 
through and cause him emotional pain; that the veteran 
even to this day dresses in combat clothes and combat 
boots; that he alienates himself from people and social 
experiences; that the suicide attempt in May 1979 caused him 
to be placed in intensive care for three days; and that the 
matters cited indicate that the veteran displays symptoms of 
PTSD.  Only a history of schizophrenia complicated with 
symptoms of PTSD was offered by way of diagnosis.

Another application for VA disability compensation and 
pension benefits, received at the RO in August 1988, claimed 
entitlement to service connection or disability pension 
benefits for schizophrenia and for PTSD.

A letter from a psychiatrist at the Community Counseling 
Center of Ashtabula County (formerly the Mental Health Clinic 
of Ashtabula County), dated in September 1990, states that 
the veteran had been a patient at that facility for many 
years; that he had previously carried a diagnosis of 
schizophrenia complicated by PTSD; that the corresponding 
physician had assumed the veterans care less than a month 
before writing the letter; that the veteran described 
symptoms including nightmares, disturbing dreams, guilt, 
avoidance, psychological numbness, anxiety, depression, no 
close relationships, difficulty making friends, and 
difficulty in sleeping.  The veteran denied current active 
psychotic symptoms.  His current 
medications included Thorazine and Stelazine, both 
antipsychotics; Elavil, an antidepressant, Valium, an anti-
anxiety medication; and Cogentin, a medication for side-
effects of Thorazine and Stelazine.  There was no reference 
to stressors, and no current diagnosis was offered.  

A letter from the veteran received at the RO in November 
1993, stated, in pertinent part, that he served in Vietnam in 
1970; that it was hard to remember very much; that in 
December 1970, a friend named [redacted] came to the 
rear for In-country R&R; that [redacted] was in the bush most 
of the time while the veteran was in the rear; that [redacted] 
asked to have the beneficiary designation changed in his life 
insurance because he had received a Dear John letter from 
his wife; that the veteran was engaged prior to going into 
service and had also received a Dear John letter at some 
earlier date; that instead of trying to lift [redacted]s 
spirits, the veteran got down and wallowed in self pity 
with him; that the veteran is not sure of the details, but 
states that [redacted] got careless and got killed; that 
the veterans 
Commanding Officer asked him to go identify the body but he 
declined, stating that he did not know him well enough; 
that another individual went and identified [redacted]s body; 
and that the veteran had never told anyone about this.  

A rating decision of December 1993 denied entitlement to 
service connection for PTSD.  In the absence of an appeal, 
that decision became final.

The Boards review of the evidence previously of record shows 
that prior to September 1984, the veteran made no mention 
whatsoever of the late Corporal [redacted].  Prior to his 
November 1993 letter, the veteran was never able to remember 
or provide the first name of the late Corporal [redacted], who he 
described as his good friend, despite the fact that he 
remembered that Corporal [redacted] received a Dear John 
letter.  The Board notes that the Vietnam Veterans Memorial 
Directory of Names, published by the Vietnam Veterans 
Memorial Fund, shows that Corporal [redacted], United 
States Marine Corps, died on December [redacted], 1970.  The 
veterans inability to recollect the name of the individual 
he has long identified as a good friend raises questions 
as to the closeness of the claimed relationship, particularly 
as he was unable to make a connection between Corporal 
[redacted]s first name and his receipt of a Dear John 
letter.  

The Boards review of the record shows that the fact of the 
death of Corporal [redacted] has never been at issue, and no 
previous denial of the veterans claims for service 
connection for PTSD by rating decision or Board decision has 
been predicated on the absence of evidence of that event.  To 
that point, the Board decision of June 1990 specifically 
considered the death of that serviceman in noting that:

Although, while the appellant was a 
clerk, an acquaintance was killed in 
action, the veteran did not witness 
anyone being injured or killed in action.  
We conclude that the events described by 
the appellant do not qualify as stressors 
which would evoke a post-traumatic stress 
disorder.

The Board further notes that the record reflects no claim of 
PTSD or any reference to a stressor prior to the veterans 
letter of September 1984, more than 13 years after final 
service separation.  Further, the record shows that the first 
reference to PTSD, contained in a July 1984 letter, showed 
that the veterans diagnosis was schizophrenia, paranoid 
type, complicated by PTSD, and cites the veterans Vietnam 
service and recurrent recollections of the deaths of his 
friends, although no previous reference to recurrent dreams 
related to Vietnam is found in the medical record.  The Board 
has taken note of the inconsistencies, conflicts, and 
contradictions between the symptoms ascribed to the veteran 
by his private health care providers and those reported 
directly to VA by the appellant, and finds that the veterans 
private health care providers tend to rely upon a history 
recounted by the veteran regarding his Vietnam experiences at 
times when he is described as floridly psychotic, delusional 
and hallucinatory.  Those individuals also cite the veterans 
statements that he denies active psychotic symptoms at this 
time, while reporting that he is currently taking 
Thorazine, 200 mgs. at night; Stelazine, 5 mgs. three times 
daily; Elavil, 25 mgs. three times daily; and Valium, 10 mgs. 
twice daily. 

The Board further notes, in passing, that the first diagnosis 
of schizophrenia, complicated by PTSD, dated in July 1984, 
was also the last, and that all subsequent reports from 
Community Counseling Center of Ashtabula County and its 
predecessor institution have either carried no diagnosis, or 
simply referred to a history of schizophrenia, complicated by 
PTSD or with symptoms of PTSD.  

In February 1998, the veteran undertook to reopen his claim 
for service connection for PTSD by submitting additional 
evidence.  That evidence included a September 1994 letter 
from a former service comrade; a December 1997 letter from a 
psychiatrist at Community Counseling Center of Ashtabula 
County; a January 1998 psychosocial evaluation and report of 
limited psychological testing at an Erie, Pennsylvania 
VetCenter; a February 1998 letter from the veteran; and a 
report of VA psychiatric examination, conducted in May 1998.  
The Board must now determine whether the additional evidence 
submitted since the unappealed rating decision of December 
1993 is both new and material to the issue of service 
connection for PTSD.

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary [of Veterans Affairs] shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 3.156(a) 
(1998).

The Board notes that the evidence previously of record 
establishes that the veteran may not have engaged in combat 
against the enemy.  If that is found to be the case, he is 
not entitled to the lightened evidentiary burden afforded 
combat veterans under the provisions of  38 U.S.C.A. 
§ 1154(b) (West 1991) and  38 C.F.R. § 3.304(d) (1998).  
However, for the limited purpose of determining whether he 
has submitted evidence sufficient to reopen his claim, the 
credibility of newly presented evidence must be assumed.  
Justus v. Principi,  3 Vet. App. 510, 513 (1992).  

The September 1994 letter from a former service comrade of 
the veteran relates the conditions and hardships experienced 
by the writer while serving in Vietnam, including patrols and 
night ambushes.  The only assertion which refers to the 
appellant is the following statement: It was common 
practice as one became a short-timer that one was allowed to 
slide from running these patrols and ambushes in their 
last few weeks or so.  As [the veteran] became very short he 
continued to run these patrols and ambushes.  He further 
stated that he arrived in Vietnam after the appellant and did 
not recall when he left.  

In determining whether evidence is new and material, the 
credibility of newly presented evidence is to be assumed.  
Justus, at 513.  The Board finds that the foregoing reference 
to the veterans running patrols and ambushes while in 
Vietnam is so completely at odds with the factual record, the 
service personnel and administrative records, and the 
veterans own written and sworn testimony as to not warrant 
belief.  However, as the Justus decision requires that the 
cited letter be accepted as credible, the Board finds 
that it is both new and material for the limited purposes of 
reopening the claim for service connection for PTSD.  

The December 1997 letter from a psychiatrist at Community 
Counseling Center of Ashtabula County asserts that he assumed 
the care of the appellant in February 1995; that the veteran 
continued to describe symptoms including nightmares, 
disturbing dreams, guilt, avoidance, psychological numbness, 
anxiety, depression, no close relationships, difficulty 
making friends, and difficulty sleeping; that the veteran 
denied active psychotic symptoms at this time; and that 
the veterans current medications included Stelazine, 25 mgs. 
daily, and Valium, 10 mgs. twice daily and 10 mgs. at night.  
He indicated that the veteran carried a previous 
diagnosis of schizophrenia complicated by PTSD, but offered 
no current diagnosis, merely stating that the veteran would 
benefit from continuation of treatment for his psychiatric 
disabilities.  The Board finds that this letter contains no 
current clinical finding or diagnosis of PTSD.  In the 
absence of evidence that the veteran currently has PTSD, the 
only disability currently at issue, such evidence is not 
material to the issue of service connection for PTSD.  

The January 1998 psychosocial evaluation and report of 
psychological testing from a social worker at the Erie, 
Pennsylvania, Vet Center cited a history of treatment for 
PTSD offered by the veteran, but made no mention of the 
veterans 24-year history of schizophrenia or his 
corresponding long-term medication with antipsychotics.  He 
reported the veterans assertion that he experienced day 
intrusions, nightmares, depression, and isolative behavior as 
a result of his Vietnam experiences.  He recounted a history 
provided by the veteran to the effect that a close friend 
was killed in Vietnam; that the veteran was the last person 
to see him alive; that he had made several suicide attempts 
due to guilt and depression stemming from his Vietnam 
experiences; that since Vietnam his life had been fraught 
with difficulty; that he had never married nor had a sexual 
relationship for 17 years; and that he became eligible for 
SSA benefits in 1974 and has received them ever since.  
Mental status examination revealed that the veteran was well-
oriented, with fairly good insight into his problems.  The 
writer stated that the veteran exhibited several signs of 
PTSD and other psychoneurotic symptoms, which were confirmed 
by psychological test results, including the Mississippi 
Scale for combat-related PTSD and the Beck Inventory Scale.  
Those tests were interpreted to indicate severe and chronic 
PTSD and severe and chronic depression.  The diagnoses 
included PTSD and schizophrenia.  Enclosed was a copy of a 
Mississippi Scale for combat-related PTSD showing a raw score 
of 121.  

As before, the Justus decision requires that the Board assume 
the credibility of the newly presented evidence.  However, in 
this particular instance, the report of psychological testing 
of the veteran is unique in that there is no prior evidence 
that he has ever previously undergone psychological testing.  
For that reason, the Board finds that the report of 
psychological testing which reportedly discloses an elevated 
result on the Mississippi Scale for combat-related PTSD is 
both new and material and warrants reopening of the veterans 
claim.  Whether or not valid psychological testing can be 
obtained from a subject who is psychotic and on antipsychotic 
medication is an issue that must be resolved by further 
evaluation and competent medical opinion.  

While the report of VA examination, conducted in May 1998, is 
new in the sense that the report has not been previously 
reviewed by agency decisionmakers, the findings and diagnosis 
on examination are not new.  Rather, the examination report 
shows that the veteran has schizophrenia, chronic 
undifferentiated type, with paranoid features, and well as 
alcohol and marijuana abuse, and is therefore cumulative and 
duplication of previous VA psychiatric examinations in 
December 1976, in March 1979, and in February 1980, all of 
which found that the veteran suffered from a schizoid 
personality or schizophrenia, chronic undifferentiated type.  
On examination, the veteran alleged that he has a family 
history of psychiatric problems; that he was abused by his 
drill instructors at Parris Island; that the most painful 
episode of his life involved his girlfriend dropping him; 
that he worked as a clerk in Vietnam and did not see any 
combat, but was involved in a lot of alcohol and drugs; that 
he was first hospitalized in 1977 or 1978; that he is still 
taking heavy doses of Thorazine, Stelazine, Elavil, and 
Valium; that he drinks four or five shots of vodka a day and 
smokes marijuana every two or three days; and that he hears 
good voices and bad voices.  The examiner stated that 
the veteran was delusional and suffered auditory 
hallucinations even on heavy dosages of antipsychotics, and 
that he manifested the flat affect of a schizophrenic.  The 
examiner indicated that, while review of the claims folder 
showed that some friends were killed in Vietnam, the 
veteran reported that the biggest loss of his life was the 
loss of his girlfriend while at Camp Lejeune, while the 
second was the loss of his dog seven years ago, and the third 
was the loss of another girlfriend while in college.  When 
questioned about the loss of friends in Vietnam, it seemed 
that there was not any close friend, and that the most 
painful thing was to see  my dog dying, because it is the 
only time I have seen death.  At no point during the 
interview did the veteran make reference to any recurrent 
thought from Vietnam.  

Additional medical evidence that the veteran continues to 
have schizophrenia is not material to the issue of service 
connection for PTSD, and the examining VA psychiatrist 
specifically stated that there was no evidence that the 
veteran suffered any PTSD.  The report of VA psychiatric 
examination of May 1998 is not both new and material to the 
issue of service connection for PTSD.  

The February 1998 letter from the veteran asserts that he has 
experienced great pain three times in his life, the worst 
being a Dear John letter he received from his fiancée 
while at Camp Lejeune.  The other occasions are not 
identified.  The veteran further stated that he walked six to 
nine miles daily in order to fight the onslaught of good 
and bad in his head.  The Board finds that the veteran 
has previously reported the breaking of his engagement, and 
finds that such evidence is not new, but is a reiteration and 
duplication of assertions previously raised and considered by 
the RO and the Board in the prior denials of his claim.  

Based upon the foregoing, the Board finds that the additional 
evidence submitted since the unappealed RO decision of 
December 1993 contains evidence which bears directly and 
substantially upon the issue of service connection for PTSD, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is the 
decision of the Board that new and material evidence has been 
submitted which is sufficient to reopen the claim of 
entitlement to service connection for PTSD, and that claim is 
reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  


REMAND

Based upon its decision that new and material evidence has 
been submitted to reopen the claim for service connection for 
PTSD, that claim is Remanded to the RO for further 
development of the evidence and a de novo review of the 
entire evidentiary record.  

Prior to taking further action, the veterans claims folder 
must be properly organized, with all documents filed in 
proper chronological sequence and all loose documents 
reinforced and replaced in proper chronological sequence in 
the claims folder.  Further, the claims folder is overfilled, 
and must be divided into two claims folders.  Such action 
must be completed prior to undertaking the remaining actions 
directed in this Remand order.  

The Board finds that the RO has relied upon a number of 
letters from the Community Counseling Center of Ashtabula 
County, as well as letters from its predecessor institution, 
the Mental Health Center of Ashtabula County, without 
obtaining the complete clinical records of the veterans 
treatment at that facility from April 1974 to the present 
time.  Further, the RO has not obtained the complete 
pharmaceutical records of the veteran from those facilities 
and from the VAMC, Brecksville, from April 1974 to the 
present time.  Action must be taken to obtain all such 
records for review and association with the veterans claims 
folders.

Thereafter, the veteran should be scheduled for a special VA 
psychiatric evaluation by a panel of two board certified 
psychiatrists who are qualified to evaluate and diagnose 
PTSD, including, if possible, the psychiatrist who previously 
examined the veteran in May 1998.  The claims folders and a 
complete copy of this decision must be made available to and 
be reviewed by the examiners prior to their examinations.  
The examination is to be conducted in accordance with the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all appropriate studies are to 
be performed.  The examiners should determine whether 
meaningful or valid psychological testing can be performed 
where the subject is psychotic or under heavy dosages of 
antipsychotics and, if so, a complete battery of 
psychological testing should be performed.  The examiners 
should determine the extent, etiology and correct diagnosis 
of any psychiatric disability found to be present, and 
reconcile conflicting diagnoses.  If the examiners believes 
that PTSD is the appropriate diagnosis, he or she must 
specify the evidence relied upon to determine the existence 
of the stressors and specifically identify which stressors 
are responsible for that conclusion.  Any and all opinions 
expressed must be accompanied by a complete rationale.  The 
veteran must be advised that failure to report for the 
scheduled examination may adversely affect the resolution of 
his claim.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] the head of the 
Department.  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review the claims folders prior to returning the case to 
the Board in order to ensure full and specific compliance 
with all instructions contained in this Remand.  All cases 
returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1. The veterans claims folder is not 
properly organized and is not ready for 
appellate review.  Documents are filed 
out of chronological sequence, and are 
loose in the claims folder.  Further, the 
claims folder is overfilled, and requires 
division into two claims folders.  That 
situation must be rectified must be 
completed prior to undertaking the 
remaining actions directed in this Remand 
order.  

2.  With any required medical release 
authorizations, the RO should obtain 
copies of the complete clinical records 
pertaining to the veterans treatment at 
the Community Counseling Center of 
Ashtabula County, as well as all clinical 
records pertaining to the veterans 
treatment at its predecessor institution, 
Mental Health Center of Ashtabula County, 
from April 1974 to the present time.  
Further, the RO should obtain the 
complete pharmaceutical records of the 
veteran from that facility and from the 
VAMC, Brecksville, from April 1974 to the 
present time.  The veteran should be 
advised in writing that failure to 
provide the requested medical release 
authorizations may adversely affect the 
resolution of his claim.  

3.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two board certified 
psychiatrists who are qualified to 
evaluate and diagnose PTSD, including, if 
possible, the psychiatrist who previously 
examined the veteran in May 1998.  The 
claims folders and a complete copy of 
this decision must be made available to 
and be reviewed by the examiners prior to 
their examinations.  The examination is 
to be conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), and all appropriate studies are 
to be performed.  The examiners should 
determine whether meaningful or valid 
psychological testing can be performed 
where the subject is psychotic or under 
heavy dosages of antipsychotics and, if 
so, a complete battery of psychological 
testing should be performed.  The 
examiners should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present, and reconcile conflicting 
diagnoses.  If the examiners believes 
that PTSD is the appropriate diagnosis, 
he or she must specify the evidence 
relied upon to determine the existence of 
the stressors and specifically identify 
which stressors are responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The veteran must be 
advised that failure to report for the 
scheduled examination may adversely 
affect the resolution of his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that the examiners reviewed the 
medical history contained in the claims 
folder.  If any development is 
incomplete, or if any requested opinions 
are not provided, or if the report of VA 
psychiatric examinations do not 
affirmatively reflect that the examiners 
reviewed the veterans complete claims 
file, the examination reports are 
inadequate and appropriate corrective 
action should be implemented prior to 
returning the case to the Board.

5.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issue of entitlement to 
service connection for PTSD on a de novo 
basis, including all additional evidence 
obtained.  

If the benefit sought on appeal is not granted to the 
veterans satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The appellant should 
be advised of the requirements to initiate and perfect an 
appeal on any issue addressed in the Supplemental Statement 
of the Case which is not currently on appeal.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this claim.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Under  38 U.S.C.A. 
§ 7252 (West 1991), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Veterans 
Appeals.  The remand portion of this decision is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
